t c memo united_states tax_court barjona s meek and roberta meek petitioners v commissioner of internal revenue respondent docket no filed date marshall w taylor for petitioners maria d murphy for respondent memorandum opinion tannenwald judge respondent determined a deficiency in petitioners' federal_income_tax of dollar_figure and an accuracy- related penalty under sec_6662 a of dollar_figure in an amendment to her answer respondent changed the deficiency to unless otherwise indicated all statutory references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure dollar_figure to reflect the correction of computational errors petitioners do not contest such correction and respondent has conceded the penalty the sole issue for decision is whether sec_267 disallows petitioners a deduction for a capital_loss from the sale of a partnership_interest by petitioner barjona meek hereinafter reference to meek in the singular is to barjona meek all the facts have been stipulated the stipulation of facts and attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in pagosa springs colorado immediately prior to the transactions which are the subject matter of this case meek owned an 83-percent limited_partnership_interest in elgrade ltd a california limited_partnership having an adjusted_basis of dollar_figure on date petitioners along with thomas mccormick and forrest furman executed an instrument entitled the barjona s meek and roberta l meek grandchildren irrevocable_trust the trust document the trust document was executed by petitioners as settlors and by mccormick and furman as trustees mccormick and furman are not related to petitioners or the beneficiaries of the trust by blood or marriage the trust document provides in part dollar_figure declaration of trust thomas mccormick and forrest furman collectively referred to as trustees declare that barjona s meek and roberta l meek settlors have transferred and delivered to the trustee without consideration the property described in schedule a attached to this instrument dollar_figure trust estate all property subject_to this instrument from time to time including the property listed in schedule a is referred to as the trust estate and shall be held administered and distributed according to this instrument dollar_figure division of trust estate into separate shares the trustee shall immediately divide the trust estate into five shares for the benefit of the following five grandchildren of the settlors in the following proportions schedule a was supposed to be an attachment to the trust document but was never prepared and to date does not exist the trust document also provides that the trust is to be construed interpreted and administered under the laws of the state of california also on date meek mccormick and furman executed a purchase agreement whereby meek sold his 83-percent interest in elgrade ltd to the trust for dollar_figure the purchase agreement provides in part this agreement is made as of thi sec_11th day of december by thomas mccormick and forrest furman trustees of the barjona s meek and roberta l meek grandchildren irrevocable_trust buyer and barjona s meek seller a limited_partner of elgrade ltd a california limited_partnership elgrade recitals seller desires to sell of his limited_partnership_interest in elgrade to buyer and buyer desires to purchase all of seller's limited_partnership_interest in elgrade now therefore in consideration of the mutual covenants and subject_to the terms and conditions herein contained the parties hereto agree as follows purchase_price buyer agrees to pay eight hundred thirty-two thousand three hundred fifty and no dollars dollar_figure for the limited_partnership_interest sold by seller in addition to dollar_figure selling_price accounts_receivable of big_number payment of purchase_price the purchase_price specified in sec_1 shall be paid_by buyer to seller on the closing date by delivery of an executed note for the purchase_price in the form attached hereto as exhibit a seller buyer barjona s meek barjona s meek and roberta l meek grandchildren irrevocable_trust by thomas mccormick trustee forrest furman trustee the parties have stipulated that the price at which the partnership_interest was conveyed to the meek trust was adequate other than the above-described transactions petitioners did not convey by gift or otherwise any property or interest in property to the trust during sec_267 provides in part no deduction shall be allowed in respect of any loss from the sale_or_exchange of property directly or indirectly between persons specified in any of the paragraphs of subsection b sec_267 enumerates certain relationships including that between a grantor and a fiduciary of a_trust sec_267 the person who creates the trust is the settlor or grantor of a_trust restatement trust sec_2d sec_3 i scott trusts sec_3 4th ed petitioners and respondent agree that the trust was created on date they further agree that the partnership_interest was held in trust for the benefit of meek's grandchildren and that mccormick and furman were the trustees of the trust as trustees they are fiduciaries under sec_7701 the issue before us is only whether meek is the settlor of the trust the terms grantor as used in sec_267 and settlor as used in the trust document both refer to the creator of a_trust see black's law dictionary pincite 6th ed we view them as synonymous we determine property rights of the parties under state law in this case california see supra p in order to provide the foundation for deciding the federal tax consequences thereof 317_us_154 914_f2d_1322 9th cir affg tcmemo_1988_433 see also united_states v irvine u s 114_sct_1473 we apply california law as announced by the supreme court of california or if there is no decision by that highest court we apply what we conclude that court would decide giving proper regard to the decisions of other courts of the state 387_us_456 petitioners argue that the trust document did not validly create the trust because of the absence of schedule a and that therefore the trust fails for lack of trust property proceeding from this conclusion petitioners argue that by virtue of the purchase agreement mccormick and furman acquired the property as individuals and then by virtue of their signatures on the trust document and their designation as trustees in the purchase agreement constituted themselves trustees for the meek beneficiaries and consequently they and not meek were the settlors see also estate of mckay v commissioner tcmemo_1994_362 section of the california probate code provides in part subject_to other provisions of this chapter a_trust may be created by any of the following methods b a transfer of property by the owner during the owner's lifetime to another person as trustee cal prob code sec west the california probate code further provides a_trust is created only if there is trust property cal prob code sec west see also restatement trust sec_2d sec_74 there is no dispute as to the other requirements for the creation of a_trust where the instrument is other than a will there is no trust until property is transferred to the trustee cohen v myers cal rptr ct app monell v college of physicians and surgeons cal rptr dist ct app we do not disagree with petitioners' contention that the trust document in and of itself did not create the trust in the absence of a transfer of property cal prob code sec west nor do we disagree with their assertion that the purchase agreement standing alone did not create the trust the other requirements for the creation of a_trust are an intent to create a_trust by the settlor a_trust purpose and an identifiable beneficiary cal prob code secs west see chang v redding bank of commerce cal rptr 2d ct app because a mere contract to convey property is not a_trust reagh v kelley cal rptr ct app huebener v chinn p 2d or restatement trust sec_2d sec but we do not think that this case can be disposed of by such a separation of the two phases of the transactions involved herein the two phases which occurred on the same day are inextricably intertwined and indeed the overall thrust of petitioners' argument is founded on this element security-first natl bank v wright p 2d cal dist ct app see also reagh v kelley supra reading the trust document and purchase agreement together the trust does not fail for lack of certainty as to the trust property see reiss v reiss p 2d cal dist ct app thus we find inapposite those cases cited by petitioners that hold there is no trust in the absence of certain identifiable property see in re ralston's estate p 2d cal trust failed for lack of sufficient certainty as to the beneficiaries lefrooth v prentice p cal trust failed for lack of delivery of trust property balian v balian's market p 2d cal dist ct app there is no evidence to show the order of execution but we are satisfied that under the circumstances herein such evidence would not be relevant this requisite of certainty includes the subject-matter or property embraced within the trust 421_f2d_1231 5th cir same petitioners seek to shift the characterization as grantor to mccormick and furman by arguing that they furnished the consideration for the transfer of the partnership_interest and that the decided cases reflect the view that the person who furnishes consideration for a transfer in trust is treated as the grantor initially we note that section of the california probate code requires only the transfer of property supra p we have found no basis for concluding that a person cannot create a_trust by means of a sale for consideration indeed by providing that consideration is not required cal prob code sec west clearly implies that the creation of a_trust may involve receipt of a quid pro quo see also restatement trust sec_2d sec_29 and sec_30 peschel spurgeon federal taxation of trusts grantors and beneficiaries par pp to 2d ed thus the fact that meek received consideration for the transfer in the form of a promissory note from mccormick and furman as trustees does not cal prob code sec west states consideration is not required to create a_trust but a promise to create a_trust in the future is enforceable only if the requirements for an enforceable contract are satisfied necessarily militate against treating him as the grantor nor are we persuaded that under the circumstances herein the fact that mccormick and furman furnished consideration requires that they and not meek be treated as the grantor of the trust petitioners point to 831_f2d_641 6th cir for the proposition that a settlor must contribute property to a_trust gratuitously we do not agree that mahoney supports such a proposition in that case a third party who was designated as a beneficiary of a_trust had given consideration for the transfer of property into the trust the court held the beneficiary was the effective grantor to the extent of his payment of consideration however this is a different situation than the one before us where it is the trustees on behalf of the trust who furnished consideration for the trust property and who did not participate to any degree in the dispositive provisions of the trust the same distinction applies to security-first natl bank v wright supra and the hypothetical situation discussed in iia scott trusts sec 4th ed petitioners also cite 109_f2d_99 2d cir affg 39_bta_17 for the proposition that a person is a settlor of a_trust if he furnishes consideration for the trust lehman involved reciprocal trusts and the taxpayer who furnished consideration in the form of a_trust for the benefit of his brother received consideration from his brother in the form of a_trust for his benefit in this context petitioners' attempt to convert the court of appeals' use of the word if to mean only if is without merit the situations in mahoney and lehman are thus clearly distinguishable7 from the situation herein mccormick and furman received the property and furnished the consideration as trustees and received no property interest in return in sum the trust document along with the purchase agreement creates a valid trust under california law with meek as the settlor mccormick and furman were simply the conduit through which meek transferred property ie his partnership_interest to the trust and in effect fleshed out the missing link of description which would otherwise have been set forth in schedule a of the trust document in this connection we note that the parties have stipulated that by virtue of the purchase agreement meek sold hi sec_83 percent partnership_interest in elgarde ltd to the meek trust emphasis added we conclude that meek was engaged in a transaction between a grantor and similar reasoning distinguishes ballard v maccallum p 2d cal if petitioners' position herein were correct it would seem to follow mccormick and furman could personally be held liable on the purchase note that they furnished as trustees a result which we think it unlikely any california court would countenance fiduciary within the meaning of sec_267 such being the case we hold that the claimed loss is not allowable under sec_267 which we note covers losses not only directly but also indirectly from the proscribed sales or exchanges supra p in accordance with the foregoing decision will be entered for respondent for the amount of the increased deficiency and decision will be entered for petitioners as to the accuracy-related_penalty
